Citation Nr: 1453894	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967, including service in Vietnam from June 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran initially submitted claims for entitlement to service connection for PTSD and for compulsive gambling as secondary to PTSD.  However, the medical evidence of record shows that he has been diagnosed with various psychiatric disorders, including major depressive disorder and compulsive gambling as non-secondary to PTSD.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  

The issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral fungus of the feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a skin disorder and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The duty to notify in this case was satisfied by July 2009 and January 2010 letters sent to the Veteran prior to adjudication by the RO, and by a July 2010 letter sent to the Veteran notifying him of the RO's rating decision.  The claim was last adjudicated in August 2013, after which the Veteran was notified with a letter and a copy of the supplemental statement of the case dated August 2013.  In February 2014, the Veteran declined to exercise his right to appear at a Board hearing, and elected to have his appeal sent directly to the Board for review.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with his claim.  Multiple VA psychiatric evaluations have been performed, most recently in March 2012, and thus, with respect to the PTSD claim on appeal, an additional medical examination is not required.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

In this case, the Veteran avers that he is entitled to service connection for PTSD based on his experiences of traumatic events relating to his duties as a medical corpsman during the Vietnam War.  A September 2009 RO opinion accepted that the Veteran was in combat and that he had stressors.  38 U.S.C.A. § 1154(b).  However, because the most probative evidence shows that he does have PTSD (a valid diagnosis of PTSD), the Board finds that service connection for PTSD is not warranted.

Service treatment records show that at separation, in September 1967, the Veteran denied experiencing depression, excessive worry, or nightmares, and denied having frequent trouble sleeping.  His September 1967 separation examination revealed normal psychiatric findings.

However, the Veteran has submitted numerous statements asserting psychiatric symptoms that he claims stem from traumatic experiences in service.  In June 2009, he averred that he was present during encounters with enemy troops in Vietnam, and that he witnessed many of his unit members wounded or killed.  In July 2009, he recalled a sergeant who was killed by a land mine, and testified that he was ordered to search for the sergeant's body parts.  He also discussed picking up a gambling habit during service in Vietnam.  In December 2010, he asserted that, as a result of his war experience, he was quick to react to various stimuli.  He stated that, "after years of extreme vigilance, my body and mind are getting worn down."  In May 2012, he complained of anger, irritability, depression, isolation, avoidance, dissociation, hyperarousal and poor sleep patterns, claiming these symptoms were due to his Vietnam experiences.  He said that he gave his ex-wife "pure hell" after returning from Vietnam, and he reiterated several of the allegations (many of them word for word) contained in the December 2010 statement.

The record shows that the Veteran received VA treatment for psychiatric issues at the Biloxi VAMC.  Mental health notes in September 2008, July 2009, August 2009, March 2010, and April 2010 indicate treatment for claimed PTSD based on subjective symptoms reported by the Veteran, including nightmares, intrusive thoughts, anger, irritability, impulsive behavior, hypervigilance, anxiety, and depression.  Diagnoses of major depressive disorder and pathological gambling were noted (with records also indicating treatment for compulsive gambling in August 1983, August 1984, and July 1985).

An August 2013 letter from a readjustment counselor at the Biloxi, Mississippi Veteran's Center indicated that the Veteran participated in group therapy and counseling for mental health symptoms, beginning in October 1990.  Specifically, the letter averred that, upon returning from Vietnam, the Veteran experienced significant impairment in occupational, social, and interpersonal areas of functioning.  His symptoms consisted of intrusive memories, avoidance of trauma-related thoughts and feelings, persistent negative trauma-related emotions, feelings of detachment, self-destructive and reckless behavior, and sleep disturbances.  The letter referred to the Veteran's PTSD.

In December 2010, the Veteran submitted several articles in support of his claim.  One article, from May 1987, discussed the relationship between combat stressors and PTSD in a sample of 69 Vietnam veterans.  Another article recounted anecdotes from Veterans who had experienced PTSD following service.  The Board notes that these articles have minimal probative value because they are general and inconclusive and do not relate to the facts of the instant matter, and, more specifically, because the articles do not address whether the Veteran has PTSD that was incurred during service.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).

In November 2009, the Veteran underwent a VA psychiatric examination.  He complained of having trouble sleeping and feeling useless, hopeless, and angry.  He stated he was abusive towards his first wife and had problems with excessive gambling.  When asked about when his claimed PTSD symptoms started, the examiner noted that the Veteran was rather "vague," first reporting that he had problems "all along" but later stating that his symptoms began in 2008.  (In a July 2009 statement, the Veteran reported beginning treatment for PTSD in November 2008.)  The examiner noted symptoms of depression, irritability, and anger, but observed that the Veteran was alert and attentive, with no abnormality of posture.  Psychomotor activity was within normal limits, and speech functions were appropriate.  Memory functions were grossly intact, and thought processes were goal directed.  There was no evidence of perceptual disorder and the Veteran denied suicidal and homicidal ideation.  No abnormal behavior was noted.  The examiner reviewed the Veteran's medical records and noted a negative screening for PTSD in November 2007.  The Veteran was diagnosed with major depressive disorder, pathological gambling, and a teratological longstanding personality disorder.  The examiner concluded, however, that the Veteran's symptoms "did not rise to the level of [PTSD]."

In March 2012, the Veteran underwent another VA psychiatric evaluation.  The examination report shows that the Veteran complained of feeling agitated and irritable and stated that his mood was "up and down" and that he could "explode anywhere."  He reported having nightmares involving death, including nightmares about his service in Vietnam.  He reported feeling depressed and anxious, and stated that he did not want to be around people.  He also noted multiple recent deaths in his family, and stated that these deaths took him back to memories of Vietnam.  He described his mood as "blank."  He denied suicidal ideation, and complained of a gambling addiction.  In clinical findings, the examiner noted that the Veteran exhibited a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, and disturbances of motivation and mood.  There was evidence of depression that was situational in nature, i.e., related to recent stressful events.  However, the examiner also found that the Veteran over-endorsed his symptoms, and that his answers were suggestive of extreme over-exaggeration, including feigning or malingering of symptoms.  In addition, after reviewing the Veteran's past mental health treatment, the examiner concluded that records referencing previous diagnoses of PTSD and PTSD-related symptoms (including records from Biloxi VAMC, discussed above) were based entirely on subjective reports of symptoms, with no use of objective measures to validate PTSD as the appropriate diagnosis.  In sum, the examiner diagnosed the Veteran with major depressive disorder and pathological gambling, but opined that there was "no objective evidence or data to support the diagnosis of PTSD."

At the outset, the Board notes that the record contains evidence of treatment for psychiatric symptoms claimed as PTSD-related.  Specifically, there is medical evidence noting possible diagnoses of PTSD from the Biloxi VAMC, and the August 2013 letter from the Biloxi Veteran's Center indicates that the Veteran had been in treatment for PTSD-related symptomatology.  However, the records are lacking in detail as to why the diagnosis was reached.

When evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the March 2012 negative PTSD evaluation to have significant probative value and is based on a clinical examination and a thorough review of the Veteran's social and medical history.  The VA examiner explicitly found no objective evidence of PTSD, instead finding evidence of a depressive disorder that was situational in nature (i.e., that related to recent deaths in the Veteran's family, relationship problems, and financial concerns).  Moreover, the March 2012 examination specifically addresses the previous manifestations of claimed PTSD symptoms, explaining that all mentions of PTSD in the past were based on subjective symptoms, not objective measurements, and that such evidence, therefore, could not substantiate a valid diagnosis of PTSD.  Furthermore, the November 2009 VA evaluation, which similarly concluded that the Veteran's symptoms did not rise to the level of PTSD, and which was also based on a thorough examination and review of the Veteran's history, serves to bolster the conclusion that a current diagnosis of PTSD has not been established in this case.

The Board also notes that it has considered the lay evidence of record, in particular the numerous statements made by the Veteran indicating in-service trauma and post-service psychiatric symptoms.  The VA has accepted his report of combat stressors.  Clearly, he is competent to report that which he has been told (that he has PTSD) by a medical professional.  However, his evidence is of no greater value than the evidence upon which it is based.

Relatedly, the Board has also considered the Veteran's lay statements averring that he has received diagnoses and treatment for PTSD at the Biloxi VAMC.  These statements are of a slightly different character than statements relating to diagnosis or etiology, as a layperson is competent to establish a diagnosis when reporting a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d at 1377.  However, as discussed above, the March 2012 evaluation indicated that previous diagnoses of PTSD were based on subjective indicators, not on DSM-IV criteria, and thus cannot substantiate a diagnosis of PTSD.  As the Board has already deemed these prior diagnoses based on subjective indicators to be not probative, it follows that, to the extent that the Veteran's statements indicate that he was diagnosed with PTSD in the context of treatment at the Biloxi VAMC, they are outweighed by the November 2009 and March 2012 VA evaluations finding no such diagnosis.  

In sum, the only probative diagnoses of record are from the November 2009 and March 2012 VA psychiatric evaluations, both of which indicate that the Veteran does not have PTSD.  These examinations-particularly the March 2012 evaluation-were based on a thorough and reasoned analysis of the facts, including the Veteran's social and medical history.  Consequently, the Board finds that the most probative evidence establishes that the Veteran does not have a current diagnosis of PTSD.  Service connection is therefore not warranted.

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim and there is no doubt.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

After reviewing the claims file, including lay statements and resources submitted by the Veteran, the Board finds that the issue of entitlement to service connection for a skin disorder of the neck, face, and back, to include tinea versicolor, must be remanded so that a VA examination can be performed to determine the nature and likely etiology of the alleged skin disorder.  The issue of entitlement to service connection for a psychiatric disorder, to include previously diagnosed major depressive disorder and pathological gambling, must also be remanded so that another VA examination can be performed to determine the nature and likely etiology of the acquired psychiatric disorder.

Post-treatment records show that the Veteran received treatment for tinea versicolor in August 1981, October 1982, June 1984, August 1984, and August 1990.  In a July 2009 statement, the Veteran reported having tinea versicolor since service.  The record shows that no VA examinations have been performed to evaluate the Veteran's complained-of skin disorder, despite evidence of its existence and the Veteran's allegations of its nexus to service.  A VA examination is warranted.

In addition, the record shows that the Veteran has been diagnosed with major depressive disorder and pathological gambling, most recently during a March 2012 VA psychiatric evaluation.  Post-service VA treatment records show that the Veteran was treated for pathological or compulsive gambling on multiple occasions, including in August 1983, August 1984, and July 1985.  He has repeatedly asserted that his gambling problems began in service, and that symptoms such as depression, irritability, anger, and abusive tendencies stem from service.  A November 2009 VA evaluation found that the Veteran's major depressive disorder and pathological gambling were not related to service; however, there was minimal rationale supporting this opinion.  Similarly, the March 2012 VA evaluation likewise found that these disorders were not related to service, but did not include a thorough rationale as to nexus.  Consequently, another VA examination should be ordered to determine whether these psychiatric disorders are related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his skin disorder of the neck, face, and back, to include tinea versicolor.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disorder was manifest during service or otherwise was due to an event or incident of that service.

A complete rationale should accompany each opinion provided.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the psychiatric disorders, to include the previously identified major depressive disorder and pathological gambling.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disabilities had their onset during service or otherwise were due to an event or incident of that service.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a supplemental statement of the case.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


